Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
This agreement (the “Agreement”) is entered into effective May 1, 2009 (the
“Effective Date”), by and between FREDEREC CHARLES GREEN (the “Executive”) and
DELEK US HOLDINGS, INC. (the “Company”), who, in return for the mutual promises
set forth herein, agree as follows:

1.   Term. The term of this Agreement (the “Term”) shall consist of the three
consecutive twelve month periods set forth below (each a “Contract Year”)
commencing upon May 1, 2009 and expiring on April 30, 2012 unless terminated
earlier as provided for herein:

      Contract Year   Period 1   May 1, 2009 – April 30, 2010 2   May 1, 2010 –
April 30, 2011 3   May 1, 2011 – April 30, 2012

2.   Scope of Employment. During the Term, Company shall employ Executive and
Executive shall render services to Company in the capacity as the Company’s
principal refining officer and with the title of Executive Vice President, or
such other titles as may be established by Company from time to time. Executive
shall devote his full time and best effort to the successful functioning of
Company’s business and shall faithfully and industriously perform all duties
pertaining to his position, including such additional duties as may be assigned
from time to time, to the best of Executive’s ability, experience and talent.
Executive shall be subject at all times during the Term hereof to the direction
and control of Company in respect of the work to be done.

3.   Compensation.

  (a)   Base Compensation / Contract Bonuses. During the Term, Executive’s
salary (the “Base Compensation”) during each Contract Year shall be no less than
as set forth below, shall be greater than the base compensation paid to any of
the Executive’s subordinates and shall be payable at the same times and under
the same conditions as salaries are paid to the Company’s other employees. In
addition, in consideration of the terms and conditions of this Agreement,
Company shall pay Executive the following cash bonuses (a “Contract Bonus”) upon
the commencement of each Contract Year of the Term.

          Contract Year   Base Compensation   Contract Bonus 1   $220,000  
$50,000 2   $240,000   $50,000 3   $260,000   $50,000

  (b)   Annual Bonus. If the Company’s Board of Directors (or any applicable
Committee thereof) awards Annual Bonuses during the Term, Executive shall be
entitled to an Annual Bonus between a threshold and maximum amount of
thirty-three percent (33%) and seventy-five percent (75%) of Executive’s Base
Compensation rate at the end of the bonus year. The Executive’s Annual Bonus
shall be payable between January 1 and March 15 of the year following the bonus
year. For purposes of this Agreement, an “Annual Bonus” shall mean a cash bonus
paid in recognition of an employee’s service during the preceding fiscal year.



--------------------------------------------------------------------------------



 



2



  (c)   Equity Compensation. Upon the first of the Company’s regularly scheduled
quarterly grant dates for equity awards that occurs after the Executive’s
execution of this Agreement, and subject to the approval of the Company’s Board
of Directors (or any applicable Committee thereof) in each instance, Executive
shall be awarded no less than sixty thousand (60,000) non-qualified stock
options and thirty thousand (30,000) restricted stock units (“RSUs”) under the
Company’s 2006 Long-Term Incentive Plan (the “Plan”). All equity awards shall be
made upon the terms and conditions applicable to equity awards under the Plan
(including, without limitation, exercise prices and vesting conditions) as may
be established from time to time by the Company’s Board of Directors (or any
applicable Committee thereof), provided that the portion of any non-qualified
stock options granted under this paragraph that is vested and exercisable at the
time of any termination of employment other than for Cause shall remain
exercisable until the earlier of the expiration of the option or one (1) year
following the termination of employment. If a change in capitalization as
contemplated by Section 7(a) of the Plan occurs prior to the grant of any equity
compensation described in this Section 3(c), then, in addition to the adjustment
of outstanding equity awards as contemplated by the Plan, the prospective grants
made under this Section 3(c) shall also be adjusted. Commencing upon the
execution of this Agreement, taxes incurred by the Executive on vested RSUs
(whether or not granted under this subsection) will be grossed up and reimbursed
at the Executive’s marginal tax rate.

4.   Fringe Benefits / Reimbursement of Business Expenses.

  (a)   General. The Company shall make available, or cause to be made available
to Executive, throughout the period of Executive’s employment hereunder, such
benefits, as may be put into effect from time to time by Company generally for
other similarly situated employees. The Company expressly reserves the right to
modify such benefits available to Executive at any time provided that such
modifications apply to other similarly situated employees.     (b)   Business
Expenses. Executive will be reimbursed for all reasonable out-of-pocket
business, business entertainment and travel expenses paid by the Executive, in
accordance with and subject to applicable Company expense incurrence and
reimbursement policies.     (c)   Other Benefits. During the Term, the Company
will pay (i) the reasonable costs of professional preparation of the Executive’s
personal income tax return(s), (ii) the cost of roundtrip coach class airfare
for personal trips of reasonable frequency to any refining facility operated by
the Company for the Executive and the Executive’s spouse as well as up to two
(2) trips per calendar year for the Executive’s minor children, and (iii) pay
the cost of Hebrew lessons of reasonable frequency and at reasonable times
(which may be during business hours) for the Executive. Perquisites and other
personal benefits that are not integrally and directly related to the
performance of the Executive’s duties and confer a direct or indirect benefit
upon the Executive that has a personal aspect may be disclosed in public filings
according to United States Securities and Exchange Commission regulations.
Commencing upon the execution of this Agreement, taxes incurred by the Executive
on airfare benefits under this subsection will be grossed up and reimbursed at
the Executive’s marginal tax rate.

Executive Employment Agreement • Delek US Holdings, Inc. • Page 2 of 12



--------------------------------------------------------------------------------



 



3

5.   Vacation Time / Sick Leave. Executive will be granted twenty (20) working
days of vacation per calendar year. Unused vacation will accrue and carry over
into a new calendar year during the Term and the amount attributed to accrued
and unused vacation will be paid to the Executive upon the termination of
employment. Vacation time shall be taken only after providing reasonable notice
to the person to whom the Executive reports. Executive will be provided with
sick leave according to the Company’s standard policies.   6.   Compliance With
Company Policies. Executive shall comply with and abide by all applicable
Company policies and directives including, without limitation, the Company’s
Code of Business Conduct & Ethics, Supplemental Insider Trading Policy and
Employee Handbook. Company may, in its sole discretion, change, modify or adopt
new policies and directives affecting Executive’s employment. In the event of
any conflict between the terms of this Agreement and Company’s employment
policies and directives, the terms of this Agreement will be controlling.   7.  
Confidentiality. Executive recognizes that during the course of employment,
Executive will be exposed to information or ideas of a confidential or
proprietary nature which pertain to Company’s business, financial, legal,
marketing, administrative, personnel, technical or other functions or which
constitute trade secrets (including, without limitation, specifications,
designs, plans, drawings, software, data, prototypes, the identity of sources
and markets, marketing information and strategies, business and financial plans
and strategies, methods of doing business, data processing and technical
systems, programs and practices, customers and users and their needs, sales
history, financial health or material non-public information as defined under
federal securities law) (collectively “Confidential Information”). Confidential
Information also includes such information of third parties which has been
provided to Company in confidence. All such information is deemed “confidential”
or “proprietary” whether or not it is so marked, provided that it is maintained
as confidential by the Company. Information will not be considered Confidential
Information to the extent that it is generally available to the public. Nothing
in this Section will prohibit the use or disclosure by Executive of knowledge
that is in general use in the industry or general business knowledge. Executive
may also disclose such information if required by court order or applicable law.
During Executive’s employment and for a period of three (3) years thereafter,
Executive shall hold Confidential Information in confidence, shall use it only
in connection with the performance of duties on behalf of Company, shall
restrict its disclosure to those directors, employees or independent contractors
of Company with a need to know, and shall not disclose, copy or use Confidential
Information for the benefit of anyone other than Company without Company’s prior
written consent. Executive shall, upon Company’s request or Executive’s
termination of employment, return to Company any and all written documents
containing Confidential Information in Executive’s possession, custody or
control.   8.   Restrictive Covenants.

  (a)   Non-Competition.

  (i)   In consideration of the Confidential Information provided to the
Executive and the other benefits provided to Executive pursuant to this
Agreement, Executive agrees that, if Executive’s employment ends during the
Term, then during a six (6) month Non-Compete Period (as defined below),
Executive

Executive Employment Agreement • Delek US Holdings, Inc. • Page 3 of 12



--------------------------------------------------------------------------------



 



4

      will not, without the prior written consent of Company (which shall not be
unreasonably withheld), directly or indirectly, either as an individual or as an
employee, officer, director, shareholder, partner, equity participant, sole
proprietor, independent contractor, consultant or in any other capacity conduct
any business, or assist any person in conducting any business, that is directly
in competition with the Company’s Business (as defined below) in the Territory
(as defined below). It is expressly agreed and understood that this restriction
is not intended to and shall not prevent Executive from employment or other
engagement by a person or entity that competes with Company’s Business as long
as Executive does not personally compete or assist such person or entity in such
restricted competition. The terms of this Section 8(a) shall not apply to the
ownership by Executive of less than 5% of a class of equity securities of an
entity, which securities are publicly traded on any national securities
exchange.     (ii)   For any termination except for a termination by the Company
for Cause, the Non-Compete Period shall commence upon the date that notice of
termination of employment is delivered or deemed delivered under the notice
provisions of this Agreement, it being acknowledged and agreed that the
Non-Compete Period may commence to run, or even completely run, during a period
of time during which Executive is in fact employed by the Company (assuming that
he continues to be so employed after the delivery of such notice of
termination). In the event of a termination by the Company for Cause, the
Non-Compete Period shall commence upon the date that Executive’s employment with
the Company ends.     (iii)   For purposes of Section 8(a), the “Company’s
Business” means the businesses conducted by the Company or its subsidiaries at
the time of the Executive’s termination of employment over which the Executive
has primary responsibility at the time of the Executive’s termination of
employment (it being agreed and understood that other aspects of the businesses
conducted by the Company or its subsidiaries is not within such definition). The
parties acknowledge that, at the time of the execution of this Agreement, the
Executive is primarily involved only in the Company’s petroleum refining
business.     (iv)   For purposes of Section 8(a), the “Territory” shall mean
(A) a seventy-five (75) mile radius from any of the Company’s refining
facilities, (B) a seventy-five (75) mile radius from any of the Company’s
wholesale refined products distribution facilities and (C) a fifty (50) mile
radius from any of the Company’s retail fuel and/or convenience merchandise
facilities.

  (b)   Non-Solicitation. During Executive’s employment with Company, and for a
period of six (6) months thereafter, Executive will not, directly or indirectly,
either as an individual or as an employee, officer, director, shareholder,
partner, equity participant, sole proprietor, independent contractor, consultant
or in any other capacity whatsoever approach or solicit any customer or vendor
of Company for the purpose of causing, directly or indirectly, any such customer
or vendor to cease doing business with Company or its Affiliates. The foregoing
covenant shall be in addition to any other covenants or agreements to which
Executive may be subject.

Executive Employment Agreement • Delek US Holdings, Inc. • Page 4 of 12



--------------------------------------------------------------------------------



 



5

  (c)   Non-Interference with Employment Relationships. During Executive’s
employment with Company, and for a period of one (1) year thereafter, Executive
shall not, without Company’s prior written consent, directly or indirectly:
(i) induce or attempt to induce any Company employee to terminate his/her
employment with the Company; or (ii) interfere with or disrupt the Company’s
relationship with any of its employees or independent contractors. The foregoing
does not prohibit the Executive (personally or as an employee, officer,
director, shareholder, partner, equity participant, sole proprietor, independent
contractor, consultant or in any other capacity) from hiring or employing an
individual that contacts the Executive on his or her own initiative without any
direct in indirect solicitation by the Executive other than customary forms of
general solicitation such as newspaper advertisements or internet postings.    
(d)   It is understood and agreed that the scope of each of the covenants
contained in this Section 8 is reasonable as to time, area, and persons and is
necessary to protect the legitimate business interest of Company. It is further
agreed that such covenants will be regarded as divisible and will be operative
as to time, area and persons to the extent that they may be so operative.

9.   Copyright, Inventions, Patents. Company shall have all right, title and
interest to all features (including, but not limited to, graphic designs,
copyrights, trademarks and patents) created during the course of Executive’s
employment with Company. Executive hereby assigns to Company all copyright
ownership and rights to any work developed by Executive and reduced to practice
for or on behalf of Company or which relate to Company’s business during the
course of the employment relationship. At Company’s expense and for a period of
three (3) years following the termination of Executive’s employment, Executive
shall reasonably assist or support the Company to obtain, maintain, and assert
its rights in such work including, without limitation, the giving of evidence in
suits and proceedings, and the furnishing and/or assigning of all documentation
and other materials relative to Company’s intellectual property rights.   10.  
Termination of Employment.

  (a)   Termination By Company For Cause. Company may immediately terminate
Executive’s employment hereunder at any time for Cause. Upon any such
termination, the Company shall be under no further obligation to Executive
hereunder except as otherwise required by law, and Company will reserve all
further rights and remedies available to it at law or in equity.     (b)  
Termination By Executive For Good Reason. Within thirty (30) calendar days of
the occurrence of a Good Reason during the Term, Executive may terminate this
Agreement (and his employment hereunder) by providing thirty (30) calendar days
advance written notice of termination and provided that the condition remains
uncured by the end of such thirty-day period. In the event of any such
termination, Executive shall be entitled to (i) his Base Compensation through
the termination date, (ii) the Post-Employment Annual Bonus, if any (iii) all
accrued benefits to the date of termination (and to the extent required by law),
(iv) the Severance Payment, (v) the Longevity Payment, (vi) the costs of
continuing health and life insurance

Executive Employment Agreement • Delek US Holdings, Inc. • Page 5 of 12



--------------------------------------------------------------------------------



 



6

      coverage for six (6) months following termination of employment and
(vii) Accelerated Vesting upon termination of employment.     (c)   Termination
At-Will By Company. Subject to the provisions of (f) below, the Company may
terminate this Agreement (and Executive’s employment hereunder) at any time and
for any reason provided that, if the termination occurs during the Term and is
other than for Cause, Executive shall be entitled to (i) his Base Compensation
through the termination date, (ii) the Post-Employment Annual Bonus, if any,
(iii) all accrued benefits to the date of termination (and to the extent
required by law), (iv) the Severance Payment, (v) the Longevity Payment,
(vi) the costs of continuing health and life insurance coverage for a period of
six (6) months following termination of employment and (vii) Accelerated Vesting
upon termination of employment. This provision shall not apply if Executive is
terminated by reason of death or Disability (as such term is defined in the
Company’s award agreements pursuant to the 2006 Long-Term Incentive Plan).    
(d)   Termination At-Will By Executive. The Executive may terminate this
Agreement (and Executive’s employment hereunder) at any time and for any reason
and shall be entitled to the Longevity Payment upon any such termination.

  (i)   In the event that the Executive terminates his employment during the
Term other than for a Good Reason and fails to provide at least six (6) months
advance written notice of termination, the Company shall be entitled to a
buy-out payment equal to the sum of (A) fifty percent (50%) of the Executive’s
Base Compensation at the time notice of termination is delivered less a prorated
amount of Base Compensation for services rendered between the delivery of notice
of termination and the end of employment and (B) one hundred percent (100%) of
the applicable Contract Bonus (if any) for the Contract Year during which notice
of termination is delivered less a prorated amount of the Contract Bonus for
services rendered during the Contract Year prior to the end of employment. The
payments described in this Section 10(d)(i) may be offset by the Longevity
Payment and any other sums due from the Company to Executive and shall represent
full liquidated damages in lieu of all other remedies available at law or in
equity for Executive’s breach of the advance notice provisions of this
Section 10(d).     (ii)   If the Executive fails to render services to the
Company in a diligent and good faith manner after the delivery of notice of
termination hereunder, and continues or repeats such failure after receiving
written notice of same, the Company may immediately terminate the Executive’s
employment and the Company will be immediately entitled to the buy-out payment
described herein upon such termination. This provision shall not apply if
Executive is terminated by reason of death or Disability.

  (e)   Termination Post-Term. In the event that Executive’s employment
terminates after the expiration of the Term of this Agreement for any reason
other than for Cause, death or Disability (a “Post-Term Termination”), Executive
shall be entitled to (i) his Base Compensation through the termination date,
(ii) the Post-Employment Annual Bonus, if any, (iii) all accrued benefits to the
date of termination (and to the extent required by law), (iv) the Severance
Payment, (v) the Longevity Payment, (vi)

Executive Employment Agreement • Delek US Holdings, Inc. • Page 6 of 12



--------------------------------------------------------------------------------



 



7

      Accelerated Vesting, (vii) the costs of continuing health and life
insurance coverage for a period of six (6) months following termination of
employment. If the Post-Term Termination is by the Executive, the Executive
shall be entitled to the Severance Payment and Accelerated Vesting only if the
Executive provides the Company with at least thirty (30) calendar days advance
written notice of termination.     (f)   Accelerated Termination After Notice.
Nothing herein shall limit the Company’s right to terminate this Agreement or
Executive’s employment after the Company receives notice of termination from
Executive. However, if the Company receives notice of termination from Executive
and then terminates Executive’s employment for any reason other than for Cause,
Executive’s employment shall terminate on (and post-employment provisions of
Sections 7, 8(b), 8(c) and 9 shall be effective from) the date established by
the Company but Executive shall be entitled to such compensation, bonuses,
vesting and other benefits as if the termination had been effective on the
earlier of (i) the termination date specified in Executive’s notice of
termination or (ii) six (6) months following the Executive’s notice of
termination.     (g)   Separation Release. The Post-Employment Annual Bonus
payments, Severance Payments, Longevity Payments, health and life insurance cost
reimbursements and Accelerated Vesting benefits that Executive would otherwise
be entitled to under Sections 10(b), 10(c), 10(d) and 10(e) shall be provided
only if Executive executes, on or prior to the Release Expiration Date, a
Separation Release, any revocation periods contained in the Separation Release
have expired and Executive has continued to comply with this Agreement and any
other restrictive covenants to which he is bound. If Executive fails to execute
the Separation Release on or prior to the Release Expiration Date or timely
revokes Executive’s acceptance of the Separation Release thereafter if such
revocation is permitted, Executive shall not be entitled to such payments,
reimbursements or benefits and shall repay any such payments or reimbursements
made prior to the Release Expiration Date.     (h)   Definitions. The following
terms shall have the following meanings as used in this Section 10:

  (i)   “Accelerated Vesting” means the immediate vesting of all unvested equity
awards granted under the Plan after the Effective Date but only to the extent
that the award would have vested if employment had continued during the six
(6) month period following termination of employment.     (ii)   “Cause” means:
(A) the Executive’s fraud, gross negligence or willful misconduct involving the
Company or its affiliates, (B) the Executive’s conviction of, or plea of nolo
contendere to, a felony or crime involving moral turpitude or (C) the
Executive’s deliberate and continual refusal to perform his duties in any
material respect on substantially a full-time basis or to act in accordance with
any specific and lawful instruction of the Executive’s supervisor provided that
Executive has been given written notice of such conduct and such conduct is not
cured within thirty (30) calendar days thereafter.

Executive Employment Agreement • Delek US Holdings, Inc. • Page 7 of 12



--------------------------------------------------------------------------------



 



8

  (iii)   “Good Reason” means (A) the Company materially breaches this
Agreement, (B) the Company requires Executive to be based at an office or
location that is more than one hundred (100) miles from the Executive’s
then-current base location, other than in connection with reasonable travel
requirements of Company’s business, (C) the Company materially reduces the scope
of the Executive’s duties under Section 2, (D) the Company reduces the
Executive’s Base Compensation under Section 3, (E) the Company makes a voluntary
assignment for the benefit of its creditors, any proceeding is commenced under
Chapter 7 (or a proceeding for a liquidation is commenced under Chapter 11) of
the federal bankruptcy law by or against the Company or a receiver is appointed
(in any proceeding to which the Company is a party) with authority to take
possession or control of assets of or the business conducted by the Company, and
such bankruptcy proceeding or receiver is not discharged within a period of
sixty (60) days after the filing of the bankruptcy proceeding or appointment of
the receiver, as applicable or (F) a stockholder or group of related or
affiliated stockholders (or stockholders subject to a voting agreement or other
similar arrangement) owns or directly or indirectly controls an amount of the
Company’s issued and outstanding voting stock that is equal or greater to the
amount owned or controlled by Delek Group, Ltd. or an entity that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, Delek Group, Ltd.     (iv)   “Longevity Payment”
shall mean an amount equal to fifteen thousand dollars ($15,000) for each
anniversary of the Executive’s commencement of employment with the Company on
January 31, 2005 up to a maximum of 100% of Executive’s Base Compensation as in
effect immediately before any notice of termination or as in effect immediately
before any material reduction in the Executive’s Base Compensation.     (v)  
“Post-Employment Annual Bonus” shall mean the Annual Bonus to which Executive
would have otherwise been entitled if Executive’s employment had continued
through the end of the bonus year, prorated for the period of actual employment
during the bonus year, and paid upon the payment of the Annual Bonus for all
other employees.     (vi)   “Release Expiration Date” shall mean the date of the
expiration of any and all waiting and revocation periods in the Separation
Release.     (vii)   “Separation Release” means a mutual release of claims in a
form reasonably satisfactory to Executive and the Company that pertains to all
known claims related to Executive’s employment and the termination of
Executive’s employment and that contains appropriate anti-disparagement and
continuing confidentiality covenants.     (viii)   “Severance Payment” shall
mean an amount equal to fifty percent (50%) of the Executive’s Base Compensation
as in effect immediately before any notice of termination (or as in effect
immediately before any reduction in the Executive’s Base Compensation within the
thirty (30) calendar days prior to notice of termination).

Executive Employment Agreement • Delek US Holdings, Inc. • Page 8 of 12



--------------------------------------------------------------------------------



 



9

11.   Survival of Terms. The provisions of Sections 7, 8(b), 8(c) and 9 shall
survive the termination or expiration of this Agreement and will continue in
effect following the termination of Executive’s employment for the periods
described therein. The provisions of Section 8(a) shall survive the termination
(but not the expiration) of this Agreement. The provisions of Section 10(e)
shall survive the expiration of this Agreement.   12.   Mediation / Arbitration.

  (a)   Any dispute concerning a legally cognizable claim arising out of this
Agreement or in connection with the employment of Executive by Company,
including, without limitation, claims of breach of contract, fraud, unlawful
termination, discrimination, harassment, retaliation, defamation, tortious
infliction of emotional distress, unfair competition, arbitrability and
conversion (a “Legal Dispute”) shall be resolved according to the following
protocol:

  (i)   The parties shall first submit the Legal Dispute to mediation under the
auspices of the American Arbitration Association (“AAA”) and pursuant to the
mediation rules and procedures promulgated by the AAA. The Company shall pay the
expenses associated with the mediation.     (ii)   In the event mediation is
unsuccessful in fully resolving the Legal Dispute, binding arbitration shall be
the method of final resolution. The parties expressly waive their rights to
bring action against one another in a court of law except as expressly provided
herein. In addition to remedies at law, the parties acknowledge that failure to
comply with this provision shall entitle the non-breaching party to injunctive
relief to enjoin the actions of the breaching party. Any Legal Dispute submitted
to Arbitration shall be under the auspices of the AAA and pursuant to the
“National Rules for the Resolution of Employment Disputes,” or any similar
identified rules promulgated at such time the Legal Dispute is submitted for
resolution. All mediation and arbitration hearings shall take place in
Nashville, Tennessee. The Company shall pay the filing expenses associated with
the arbitration. All other expenses and fees associated with the arbitration
shall be determined in accordance with the AAA rules.

  (b)   Notice of submission of any Legal Dispute to mediation shall be provided
no later than one (1) year following the date the submitting party became aware,
or should have become aware of, the conduct constituting the alleged claims.
Failure to do so shall result in the irrevocable waiver of the claim made in the
Legal Dispute.     (c)   Notwithstanding that mediation and arbitration are
established as the exclusive procedures for resolution of any Legal Dispute,
(i) either party may apply to an appropriate judicial or administrative forum
for injunctive relief and (ii) claims by Company arising in connection with
Sections 7, 8 and 9 may be brought in any court of competent jurisdiction.    
(d)   Each party (i) acknowledges that a remedy at law for any breach or
attempted breach of Sections 7, 8 and 9 of this Agreement will be inadequate,
(ii) agrees that Company will be entitled to specific performance and injunctive
and other equitable

Executive Employment Agreement • Delek US Holdings, Inc. • Page 9 of 12



--------------------------------------------------------------------------------



 



10

      relief in case of any breach or attempted breach and (iii) agrees not to
use as a defense that any party has an adequate remedy at law. This Agreement
shall be enforceable in a court of equity, or other tribunal with jurisdiction,
by a decree of specific performance, and appropriate injunctive relief may be
applied for and granted in connection herewith. Such remedy shall not be
exclusive and shall be in addition to any other remedies now or hereafter
existing at law or in equity, by statute or otherwise. No delay or omission in
exercising any right or remedy set forth in this Agreement shall operate as a
waiver thereof or of any other right or remedy and no single or partial exercise
thereof shall preclude any other or further exercise thereof or the exercise of
any other right or remedy.

13.   Assignment. This Agreement shall not be assignable by either party without
the written consent of the other party except that Company may assign this
Agreement to a subsidiary or affiliate of the Company. Any failure by Company to
assign this Agreement to an unaffiliated third party successor upon the
Company’s sale or transfer of all or substantially all of its business will be
considered the termination of Executive’s employment at-will by the Company
effective upon the earlier of the Company’s notice to Executive that this
Agreement will not be assigned to the successor or the closing of the applicable
transaction without any assignment to the successor. Any failure by Executive to
consent to the assignment of this Agreement to such unaffiliated third party
successor will be considered the termination of Executive’s employment for a
Good Reason effective upon the earlier of the Executive’s notice to the Company
that he will not consent to the assignment of this Agreement or the closing of
the applicable transaction without any assignment to the successor.   14.   No
Inducement / Agreement Voluntary. Executive represents that (a) Executive has
not been pressured, misled, or induced to enter into this Agreement based upon
any representation by Company or its agents not contained herein, (b) Executive
has entered into this Agreement voluntarily, after having the opportunity to
consult with representatives of his own choosing and (c) Executive’s assent is
freely given.   15.   Interpretation. Any Section, phrase or other provision of
this Agreement that is determined by a court, arbitrator or arbitration panel of
competent jurisdiction to be unreasonable or in conflict with any applicable
statute or rule, shall be deemed, if possible, to be modified or altered so that
it is not unreasonable or in conflict or, if that is not possible, then it shall
be deemed omitted from this Agreement. The invalidity of any portion of this
Agreement shall not affect the validity of the remaining portions.   16.   Prior
Agreements / Amendments. This Agreement revokes and supersedes all prior
agreements pertaining to the subject matter herein, whether written and oral,
including, without limitation, the letter agreement dated May 25, 2005, and
represents the entire agreement between the parties in relation to the
employment of the Executive by the Company. This Agreement shall not be subject
to modification or amendment by any oral representation, or any written
statement by either party, except for a dated writing signed by the Executive
and the Company.   17.   Notices. All notices of any kind to be delivered in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by nationally-recognized
overnight courier (e.g., FedEx, UPS, DHL, etc.) or by registered or certified
mail, return receipt requested and postage prepaid, addressed to the Company at

Executive Employment Agreement • Delek US Holdings, Inc. • Page 10 of 12



--------------------------------------------------------------------------------



 



11

  7102 Commerce Way, Brentwood, Tennessee 37027, Attn: Vice President / Human
Resources, CC: General Counsel, to the Executive at his then-existing payroll
address, or to such other address as the party to whom notice is to be given may
have furnished to the other in writing in accordance with the provisions of this
Section. Any such notice or communication shall be deemed to have been received:
(a) if by personal delivery or nationally-recognized overnight courier, on the
date of such delivery and (b) if by registered or certified mail, on the third
(3rd) business day following the date postmarked.   18.   Applicable Law. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Tennessee without giving effect to its principles of conflicts of law.
The state and federal courts for Davidson County, Tennessee shall be the
exclusive venue for any litigation based in significant part upon this
Agreement.   19.   Section 409A.

  (a)   It is intended that (i) each installment of the payments provided under
this Agreement is a separate “payment” for purposes of Section 409A of Internal
Revenue Code of 1986, as amended (the “Code”) and (ii) the payments satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v).     (b)   Notwithstanding anything to
the contrary in this Agreement, if the Company determines (i) that on the date
the Executive’s employment with the Company terminates or at such other time
that the Company determines to be relevant, the Executive is a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company and (ii) that any payments to be provided to the Executive pursuant
to this Agreement are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code if provided at the time otherwise required under this
Agreement, then such payments shall be delayed until the date that is six
(6) months after the date of the Executive’s “separation from service” (as such
term is defined under Treasury Regulation 1.409A-1(h)) with the Company, or, if
earlier, the date of the Executive’s death. Any payments delayed pursuant to
this Section shall be made in a lump sum on the first day of the seventh (7th)
month following the Executive’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)), or, if earlier, the date of the
Executive’s death.     (c)   In addition, to the extent that any reimbursement,
fringe benefit or other, similar plan or arrangement in which the Executive
participates during the term of Executive’s employment under this Agreement or
thereafter provides for a “deferral of compensation” within the meaning of
Section 409A of the Code, (i) the amount eligible for reimbursement or payment
under such plan or arrangement in one calendar year may not affect the amount
eligible for reimbursement or payment in any other calendar year (except that a
plan providing medical or health benefits may impose a generally applicable
limit on the amount that may be reimbursed or paid), and (ii) subject to any
shorter time periods provided herein or the applicable plans or arrangements,
any reimbursement or payment of an expense under such plan or arrangement must
be made on or before the last day of the calendar year following the calendar
year in which the expense was incurred.

Executive Employment Agreement • Delek US Holdings, Inc. • Page 11 of 12



--------------------------------------------------------------------------------



 



12

In witness whereof, the parties have executed this Agreement as of the date set
forth above.

     
COMPANY:
  EXECUTIVE:
 
   
DELEK US HOLDINGS, INC.
  /s/ Frederec Green
 
   

/s/ Lynwood E. Gregory
  FREDEREC CHARLES GREEN
Date: 5/7/2009
 
   
By: Lynwood E. Gregory
 
Title: Senior Vice President
   
Date: 5/7/2009
   
 
   
/s/ Gregory A. Intemann
   
 
   
By: Gregory A. Intemann
   
Title: Vice President / Treasurer
   
Date: 5/7/2009
   

Executive Employment Agreement • Delek US Holdings, Inc. • Page 12 of 12

